         Case 1:16-cv-01122-VEC Document 133
                                         132 Filed 07/17/20
                                                   07/16/20 Page 1 of 3
                                                                 USDC SDNY
                                                                 DOCUMENT
                             UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
                           SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC #:
       MICHELLE MARINO, DEBORAH                CASE NO.:         DATE FILED: 07/17/2020
       ESPARZA, MONICA RAEL, and CERA          1:16-cv-01122-VEC (OTW) (Lead)
       HINKEY, on behalf of themselves and all
       others similarly situated,              Consolidated Member Case Nos.:
                                               1:16-cv-03773-VEC (OTW)
                     Plaintiffs,               1:16-cv-03677-VEC (OTW)
                                               1:16-cv-05320-VEC (OTW)
       v.


                                                              MEMO ENDORSED
       COACH, INC.,


                     Defendant.


                    PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE
                      TO FILE BRIEF IN EXCESS OF PAGE LIMIT

       Plaintiffs Michelle Marino, Deborah Esparza, Monica Rael, and Cera Hinkey

(“Plaintiffs”), by and through their attorneys, hereby move the Court to permit them to file a

memorandum of law in support of their forthcoming Amended Motion for Preliminary Approval

of Class Action Settlement, Preliminary Certification of Settlement Class, and Approval of Notice

Plan (the “Memorandum”) that exceeds the 25-page limit set forth by the Court’s Individual

Practices 4.B. In support of this motion, Plaintiffs state as follows:

       1.      Plaintiffs’ previous Motion for Preliminary Approval of the Class Action

Settlement was 31 pages. (ECF No. 122-1.) The present motion will address the same issues, and

thus necessitates a similar number of pages.

       2.      Plaintiffs’ Memorandum is required to detail, among other things, the extensive

history of this action and the terms of the proposed settlement. The Memorandum will provide a

concise analysis of the reasons why the proposed settlement should be approved under the Second

Circuit’s nine-factor test set forth in Detroit v. Grinnell Corp., 495 F.2d 448 (2d Cir. 1974). The

Memorandum will also detail why the proposed class meets the prerequisites of Federal Rule of



                                                  1
        Case 1:16-cv-01122-VEC Document 133
                                        132 Filed 07/17/20
                                                  07/16/20 Page 2 of 3


Civil Procedure 23(a) and (23(b)(3).

       3.     Plaintiffs have endeavored to condense these points in order to meet the Court’s

twenty-five page limitation. However, in order to adequately address each of the issues in the

Memorandum and provide the Court with the required information and analysis, Plaintiffs require

an additional 10 pages.

       4.     Defendant Coach, Inc. (now d/b/a Tapestry, Inc.) does not oppose the relief

requested.

WHEREFORE, Plaintiffs request the entry of an order granting this motion for leave to file a

Memorandum of no more than thirty-five (35) pages.

Dated: July 16, 2020                            Respectfully submitted,


                                                  /s/Charles D. Moore
  Andrea Gold                                     Charles D. Moore
  TYCKO & ZAVAREEI LLP                            Christopher J. Moreland
  1828 L. Street, N.W., Suite 1000                HALUNEN LAW
  Washington, D.C. 20036                          1650 IDS Center
  Tel: 202.973.0900                               80 South 8th Street
  agold@tzlegal.com                               Minneapolis, Minnesota 55402
                                                  Tel: 612.605.4098
  Charles J. LaDuca, Esquire                      moore@halunenlaw.com
  Beatrice Yakubu, Esq.                           moreland@halunenlaw.com
  CUNEO GILBERT & LADUCA, LLP
  4725 Wisconsin Avenue, Suite 200                Jeffrey M. Ostrow
  Washington, DC 20016                            KOPELOWITZ OSTROW FERGUSON
  Telephone: 202 789 3960                         WEISELBERG GILBERT
  charles@cuneolaw.com                            One West Las Olas Boulevard., Suite 500
  byakubu@cuneolaw.com                            Fort Lauderdale, FL 33301
                                                  Tel: 954.525.4100
  Erica Mirabella                                 ostrow@kolawyers.com
  MIRABELLA LAW, LLC
  erica@mirabellallc.com
  132 Boylston Street, 5th Floor
  Boston, MA 02116
  Tel: 855.505.5342
                      Attorneys for Plaintiff Marino and the Proposed Class




                                              2
       Case 1:16-cv-01122-VEC Document 133
                                       132 Filed 07/17/20
                                                 07/16/20 Page 3 of 3


                                                   David M. Cialkowski
                                                   June P. Hoidal
                                                   ZIMMERMAN REED LLP
                                                   1100 IDS Center
                                                   80 South 8th Street
                                                   Minneapolis, MN 55402
                                                   Tel: 612.341.0400
                                                   david.cialkowski@zimmreed.com
                                                   june.hoidal@zimmreed.com

                    Attorneys for Plaintiff Esparza and the Proposed Class

                                                   Todd D. Carpenter
                                                   CARLSON LYNCH SWEET
                                                   KILPELA & CARPENTER, LLP
                                                   402 West Broadway, 29th Floor
                                                   San Diego, CA 92101
                                                   Tel: 619.347.3517
                                                   tcarpenter@carlsonlynch.com

                      Attorneys for Plaintiff Rael and the Proposed Class

                                                   Richard D. Lambert
                                                   STONEBARGER LAW
                                                   75 Iron Point Circle, Ste. 145
                                                   Folsom, CA 95630
                                                   Tel: 916.235.7140
                                                   rlambert@stonebargerlaw.com

                     Attorneys for Plaintiff Hinkey and the Proposed Class


Application GRANTED. Given the forthcoming amended motion, the pending motions at
docket entries 121 and 122 are denied as moot.

Additionally, after review of the parties' joint letter in response to the Court's inquiries, the
Court directs Plaintiffs to explain in their amended motion, in greater detail, how the proposed
Internet banner campaign will be able to identify the websites frequented by Coach shoppers,
and whether the banner will be displayed on Coach's outlet or retail websites.

SO ORDERED.                      Date: 07/17/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE


                                               3
